Smith, J.
1. “A party who is dissatisfied with the award in condemnation proceedings which have been instituted to assess the damages to private property taken for public use, and who desires to appeal from-the decision of the assessors to the superior court, is not required to give bond for the eventual condemnation money as in case of other appeals.” Alderman v. Valdosta &c. R. Co., 9 Ga. App. 526 (71 S. E. 931).
2. Where, in condemnation proceedings instituted to assess the damage to private property taken for public use, the condemnor desires to appeal from the decision of the assessors to the superior court, an appeal entered by the attorneys at law for the condemnor is good in law. Civil Code (1910), § 4955.
3. Under the above rulings the court erred in dismissing the appeal.

Judgment reversed on the main hill of exceptions, and affirmed on the. cross-hill.


Jenkins, P. J., and Stephens, J., concur.